SUB-ITEM 77 C:Submission of matters to a vote of security holders A Special Meeting of Shareholders of BBH Trust was held on May 23, 2007.The following items, which are required to be reported under this SUB-ITEM 77C, were voted on at the meeting: Proposals: (1) To elect two Trustees of the Funds; Samuel F. Pryor IV Shares voted affirmatively 2,553,191,186 Shares voted negatively 1,105,147 Shares abstaining 705,862 H. Whitney Wagner. Shares voted affirmatively 2,553,191,186 Shares voted negatively 1,105,147 Shares abstaining 705,862 (2) To approve a new combined investment advisory and administrative services agreement for the Funds with the current investment adviser of the Funds; Shares voted affirmatively 2,536,914,569 Shares voted negatively 4,587,465 Shares abstaining 1,118,720 (3) To approve changes to the Funds’ fundamental investment policies in order tomodernize their investment restrictions and increase their investment flexibility: (a) To amend the Funds’ fundamental investment policy regarding diversification; Shares voted affirmatively 2,535,634,380 Shares voted negatively 5,867,655 Shares abstaining 1,118,720 (b) To amend the Funds’ fundamental investment policy regarding concentration; Shares voted affirmatively 2,536,654,471 Shares voted negatively 4,847,563 Shares abstaining 1,118,720 (c) To amend the Funds’ fundamental investment policy regarding underwriting; Shares voted affirmatively 2,536,560,398 Shares voted negatively 4,847,563 Shares abstaining 1,212,794 (d) To amend the Funds’ fundamental investment policy regarding investing in commodities; Shares voted affirmatively 2,536,560,398 Shares voted negatively 4,847,563 Shares abstaining 1,212,794 (e) To amend the Funds’ fundamental investment policy regarding investing in real estate; Shares voted affirmatively 2,535,634,379 Shares voted negatively 5,867,655 Shares abstaining 1,118,720 (f) To amend the Funds’ fundamental investment policy regarding borrowing money and issuing senior securities; Shares voted affirmatively 2,535,547,783 Shares voted negatively 5,954,251 Shares abstaining 1,118,720 (g) To amend the Funds’ fundamental investment policy regarding lending; Shares voted affirmatively 2,535,547,783 Shares voted negatively 5,954,251 Shares abstaining 1,118,720 (h) To amend, and to make non-fundamental, the Funds’ fundamental investment policy regarding selling short; Shares voted affirmatively 2,553,787,114 Shares voted negatively 7,714,921 Shares abstaining 1,118,720 (i) To amend, and to make non-fundamental, the Funds’ fundamental investment policy regarding illiquid securities; Shares voted affirmatively 2,535,540,307 Shares voted negatively 5,867,655 Shares abstaining 1212,794 (j) To amend, and to make non-fundamental, the Funds’ fundamental investment policy regarding investing in securities of other investment companies; Shares voted affirmatively 2,535,242,106 Shares voted negatively 6,165,856 Shares abstaining 1,212,794 (k) To amend, and to make non-fundamental, the Funds’ fundamental investment policy regarding purchases on margin; Shares voted affirmatively 2,535,249,583 Shares voted negatively 6,252,452 Shares abstaining 1,118,720 (4) To approve the proposed Reorganization Agreement, pursuant to which each series of BBH Trust would be reorganized as separate series of BBH Trust, (the “New BBH Trust”), a newly formed Delaware statutory trust. Shares voted affirmatively 2,536,282,835 Shares voted negatively 5,132,754 Shares abstaining 1,205,166 The Definitive Proxy Statement for this Special Meeting was filed with the Securities and Exchange Commission on April 16, 2007, and is incorporated by reference. (File No. 811-03779)
